UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Portfolio Composition 1 Corporate Bonds 62.4% Term Loans 0.9% U.S. Government Agency 11.6% Convertible Bonds 0.8% U.S. Government 8.6% Common Stocks 0.8% Collateralized Mortgage Obligations 6.0% Preferred Securities 0.3% Foreign Government Obligations 2.1% Capital Preferred Securities 0.3% Asset Backed Securities 1.7% Short-Term Investments 4.5% Quality Composition U.S. Government 8.6% B 27.2% U.S. Government Agency 11.6% CCC & Below 12.3% AAA 3.1% Not Rated 1.4% AA 1.5% Equity 0.8% A 6.1% Preferred Securities 0.3% BBB 11.0% Short-Term Investments 4.5% BB 11.6% 1 As a percentage of the Fund’s total investments on 4-30-13. 2 Ratings are from Moody’s Investors Service. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 4-30-13 and do not reflect subsequent downgrades or upgrades, if any. 6 Investors Trust | Semiannual report Fund’s investments As of 4-30-13 (unaudited) Maturity Rate (%) date Par value Value Corporate Bonds 91.3% (62.4% of Total Investments) (Cost $155,161,942) Consumer Discretionary 15.2% Auto Components 0.6% Allison Transmission, Inc. (S)(Z) 7.125 05-15-19 $550,000 597,427 American Axle & Manufacturing, Inc. 6.250 03-15-21 500,000 526,875 Automobiles 0.2% Automotores Gildemeister SA (S) 6.750 01-15-23 150,000 153,750 Chrysler Group LLC (Z) 8.250 06-15-21 240,000 275,400 Hotels, Restaurants & Leisure 3.8% Codere Finance Luxembourg SA (S)(Z) 9.250 02-15-19 1,000,000 730,000 Downstream Development Authority of the Quapaw Tribe of Oklahoma (S)(Z) 10.500 07-01-19 1,000,000 1,127,500 Greektown Superholdings, Inc. 13.000 07-01-15 2,179,000 2,339,701 Grupo Posadas SAB de CV (S) 7.875 11-30-17 600,000 642,000 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 328,000 318,160 Mashantucket Western Pequot Tribe, Series A (H)(S) 8.500 11-15-15 1,625,000 113,750 Mohegan Tribal Gaming Authority (S)(Z) 11.000 09-15-18 1,000,000 957,500 Waterford Gaming LLC (S) 8.625 09-15-14 626,187 275,042 Yonkers Racing Corp. (S)(Z) 11.375 07-15-16 351,000 376,448 Household Durables 0.9% Corporacion GEO SAB de CV (S) 9.250 06-30-20 1,000,000 455,000 Desarrolladora Homex SAB de CV (S) 9.750 03-25-20 1,000,000 605,000 Standard Pacific Corp. (Z) 8.375 05-15-18 140,000 166,600 Urbi Desarrollos Urbanos SAB de CV (S) 9.750 02-03-22 1,500,000 457,500 Internet & Catalog Retail 0.6% QVC, Inc. (S) 5.950 03-15-43 1,000,000 1,029,183 Leisure Equipment & Products 0.3% Easton-Bell Sports, Inc. (Z) 9.750 12-01-16 465,000 500,461 Media 5.2% Cinemark USA, Inc. (Z) 7.375 06-15-21 365,000 412,450 Cinemark USA, Inc. (Z) 8.625 06-15-19 245,000 270,725 Clear Channel Communications, Inc. (S) 11.250 03-01-21 3,000,000 3,180,000 DIRECTV Holdings LLC (Z) 5.875 10-01-19 355,000 425,419 News America, Inc. (Z) 7.750 01-20-24 980,000 1,269,403 Time Warner Cable, Inc. (Z) 8.250 04-01-19 375,000 492,165 See notes to financial statements Semiannual report | Investors Trust 7 Maturity Rate (%) date Par value Value Media (continued) Videotron, Ltd. (Z) 6.375 12-15-15 $300,000 $303,750 WMG Acquisition Corp. 11.500 10-01-18 685,000 815,150 XM Satellite Radio, Inc. (S)(Z) 7.625 11-01-18 2,000,000 2,220,000 Multiline Retail 1.7% Lotte Shopping Company, Ltd. (S) 3.375 05-09-17 1,400,000 1,469,555 Macy’s Retail Holdings, Inc. (Z) 7.875 08-15-36 215,000 239,844 Michaels Stores, Inc. 11.375 11-01-16 1,286,000 1,347,098 Specialty Retail 1.5% Automotores Gildemeister SA (S)(Z) 8.250 05-24-21 720,000 781,200 Hillman Group, Inc. 10.875 06-01-18 290,000 321,175 Party City Holdings, Inc. (S)(Z) 8.875 08-01-20 1,000,000 1,130,000 Sonic Automotive, Inc. (Z) 9.000 03-15-18 145,000 158,956 Toys R Us Property Company II LLC (Z) 8.500 12-01-17 225,000 241,594 Textiles, Apparel & Luxury Goods 0.4% PVH Corp. 7.375 05-15-20 550,000 618,063 Consumer Staples 4.9% Beverages 1.6% Ajecorp BV (S)(Z) 6.500 05-14-22 1,000,000 1,093,500 Corporacion Lindley SA (S) 4.625 04-12-23 1,000,000 1,015,000 SABMiller Holdings, Inc. (S)(Z) 3.750 01-15-22 750,000 820,234 Commercial Services & Supplies 0.1% ARAMARK Corp. (S) 5.750 03-15-20 170,000 178,075 Food Products 2.1% Bunge Ltd. Finance Corp. (Z) 5.350 04-15-14 1,015,000 1,058,158 Corporacion Pesquera Inca SAC (S)(Z) 9.000 02-10-17 1,350,000 1,448,550 Marfrig Holding Europe BV (S)(Z) 8.375 05-09-18 600,000 534,000 Marfrig Holding Europe BV (S) 9.875 07-24-17 600,000 561,000 TreeHouse Foods, Inc. 7.750 03-01-18 175,000 189,438 Household Products 0.6% Reynolds Group Issuer, Inc. (Z) 8.500 05-15-18 390,000 415,350 The Sun Products Corp. (S) 7.750 03-15-21 260,000 268,450 Yankee Candle Company, Inc., Series B (Z) 9.750 02-15-17 315,000 326,422 Tobacco 0.5% Lorillard Tobacco Company (Z) 6.875 05-01-20 720,000 880,456 Energy 15.6% Energy Equipment & Services 3.7% Astoria Depositor Corp., Series B (S) 8.144 05-01-21 750,000 768,750 EDC Finance, Ltd. (S) 4.875 04-17-20 1,000,000 1,002,316 Forbes Energy Services, Ltd. (Z) 9.000 06-15-19 295,000 291,313 Inkia Energy, Ltd. (S) 8.375 04-04-21 1,400,000 1,579,900 Offshore Group Investment, Ltd. (S) 7.125 04-01-23 2,000,000 2,080,000 TMK OAO (S) 6.750 04-03-20 600,000 591,000 Trinidad Drilling, Ltd. (S)(Z) 7.875 01-15-19 265,000 288,188 Oil, Gas & Consumable Fuels 11.9% Afren PLC (S)(Z) 10.250 04-08-19 2,000,000 2,385,000 Afren PLC (S)(Z) 11.500 02-01-16 2,000,000 2,375,000 8 Investors Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Oil, Gas & Consumable Fuels (continued) Alpha Natural Resources, Inc. (Z) 6.250 06-01-21 $740,000 $680,800 CNOOC Finance 2012, Ltd. (S)(Z) 5.000 05-02-42 1,000,000 1,112,872 Devon Energy Corp. (Z) 5.625 01-15-14 1,035,000 1,071,407 DTEK Finance BV (S) 9.500 04-28-15 161,000 168,446 EV Energy Partners LP (Z) 8.000 04-15-19 405,000 431,325 Georgian Oil and Gas Corp. (S) 6.875 05-16-17 1,500,000 1,590,000 Indo Energy Finance II BV (S) 6.375 01-24-23 300,000 304,860 Linn Energy LLC (Z) 8.625 04-15-20 390,000 435,825 Lukoil International Finance BV (S) 4.563 04-24-23 1,000,000 1,012,681 McMoRan Exploration Company (Z) 11.875 11-15-14 1,700,000 1,793,500 Niska Gas Storage US LLC (Z) 8.875 03-15-18 565,000 605,963 Pan American Energy LLC (S)(Z) 7.875 05-07-21 1,100,000 1,067,000 Petrobras International Finance Company (Z) 5.375 01-27-21 500,000 552,204 Plains All American Pipeline LP (Z) 6.500 05-01-18 1,000,000 1,234,521 RDS Ultra-Deepwater, Ltd. (S) 11.875 03-15-17 1,250,000 1,384,375 Regency Energy Partners LP 9.375 06-01-16 741,000 780,273 Thermon Industries, Inc. (Z) 9.500 05-01-17 1,131,000 1,281,989 Valero Energy Corp. (Z) 4.500 02-01-15 205,000 217,886 Valero Energy Corp. (Z) 6.125 02-01-20 205,000 250,950 W&T Offshore, Inc. (Z) 8.500 06-15-19 675,000 735,750 Financials 17.5% Capital Markets 2.5% Morgan Stanley (Z) 3.800 04-29-16 1,000,000 1,064,017 Morgan Stanley 5.750 01-25-21 1,000,000 1,190,424 The Goldman Sachs Group, Inc. (Z) 5.250 07-27-21 990,000 1,148,023 The Goldman Sachs Group, Inc. (Z) 6.250 09-01-17 1,000,000 1,176,413 Commercial Banks 4.1% Banco Bradesco SA (S)(Z) 5.750 03-01-22 500,000 545,000 Banco de Galicia y Buenos Aires (S)(Z) 8.750 05-04-18 410,000 356,700 BBVA Bancomer SA (S)(Z) 6.500 03-10-21 1,000,000 1,140,000 GTB Finance B.V. (S)(Z) 7.500 05-19-16 285,000 306,375 National City Bank of Indiana (Z) 4.250 07-01-18 2,000,000 2,232,522 Sberbank of Russia (S)(Z) 6.125 02-07-22 1,000,000 1,141,250 State Bank of India/London (S)(Z) 4.500 07-27-15 500,000 526,700 VTB Bank OJSC (9.500% to 12-6-22, then 10 Year U.S. Treasury + 8.067%) (Q)(S) 9.500 12-06-22 1,000,000 1,095,000 Consumer Finance 2.0% American Express Credit Corp. (Z) 5.125 08-25-14 1,000,000 1,060,072 DTEK Finance PLC (S) 7.875 04-04-18 2,000,000 1,977,000 SLM Corp. (Z) 8.450 06-15-18 485,000 569,570 Diversified Financial Services 3.6% Alfa Bank OJSC (S)(Z) 7.750 04-28-21 300,000 339,810 Bank of Ceylon (S) 6.875 05-03-17 1,000,000 1,063,500 CorpGroup Banking SA (S) 6.750 03-15-23 1,000,000 1,058,750 Corporacion Andina de Fomento (Z) 3.750 01-15-16 690,000 732,598 Gruposura Finance (S)(Z) 5.700 05-18-21 440,000 488,400 Intercorp Retail Trust (S)(Z) 8.875 11-14-18 305,000 347,090 See notes to financial statements Semiannual report | Investors Trust 9 Maturity Rate (%) date Par value Value Diversified Financial Services (continued) JPMorgan Chase & Company (Z) 3.450 03-01-16 $2,000,000 $2,134,066 Nationstar Mortgage LLC (Z) 10.875 04-01-15 375,000 397,733 Insurance 1.8% CNA Financial Corp. (Z) 7.350 11-15-19 655,000 835,128 Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) (Z) 7.000 05-17-66 370,000 380,175 MetLife, Inc. (Z) 6.817 08-15-18 1,000,000 1,257,137 Symetra Financial Corp. (8.300% to 10-15-17, then 3 month LIBOR + 4.177%) (S) 8.300 10-15-37 520,000 551,200 Willis North America, Inc. (Z) 7.000 09-29-19 215,000 256,803 Investment Companies 0.7% IPIC GMTN, Ltd. (S)(Z) 5.500 03-01-22 1,000,000 1,182,500 Real Estate Investment Trusts 1.1% DuPont Fabros Technology LP (Z) 8.500 12-15-17 350,000 376,250 Health Care REIT, Inc. 6.125 04-15-20 345,000 417,883 Plum Creek Timberlands LP (Z) 5.875 11-15-15 345,000 382,371 Servicios Corporativos Javer SAPI de CV (S) 9.875 04-06-21 1,000,000 870,000 Real Estate Management & Development 1.7% Country Garden Holdings Company, Ltd. (S) 7.500 01-10-23 200,000 208,500 Country Garden Holdings Company, Ltd. (S) 11.125 02-23-18 1,000,000 1,147,500 General Shopping Investments, Ltd. (12.000% to 3-20-17, then 5 Year USGG + 11.052%) (Q)(S) 12.000 03-20-17 500,000 465,000 Realogy Group LLC 11.500 04-15-17 1,095,000 1,164,806 Health Care 1.8% Health Care Providers & Services 1.6% AmerisourceBergen Corp. (Z) 3.500 11-15-21 1,000,000 1,082,749 BioScrip, Inc. (Z) 10.250 10-01-15 510,000 538,688 Catalent Pharma Solutions, Inc. 9.500 04-15-15 202,939 203,446 Emergency Medical Services Corp. (Z) 8.125 06-01-19 100,000 110,750 ExamWorks Group, Inc. (Z) 9.000 07-15-19 680,000 746,300 HCA, Inc. (Z) 7.500 02-15-22 130,000 155,350 Pharmaceuticals 0.2% Endo Health Solutions, Inc. (Z) 7.250 01-15-22 345,000 378,206 Industrials 7.9% Aerospace & Defense 0.7% Ducommun, Inc. 9.750 07-15-18 160,000 176,800 Kratos Defense & Security Solutions, Inc. (Z) 10.000 06-01-17 400,000 441,000 TransDigm, Inc. (Z) 7.750 12-15-18 495,000 548,213 Airlines 4.1% Air Canada 2013-1 Class C Pass Through Trust (C)(S) 6.625 05-15-18 1,000,000 1,000,130 America West Airlines 2001-1 Pass Through Trust 7.100 04-02-21 391,551 435,600 American Airlines 2011-1 Class B Pass Through Trust (S) 7.000 01-31-18 1,202,918 1,275,094 Continental Airlines 1999-1 Class A Pass Through Trust (Z) 6.545 02-02-19 187,721 207,431 10 Investors Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Airlines (continued) Continental Airlines 2000-2 Class B Pass Through Trust 8.307 04-02-18 $93,454 $99,528 Delta Air Lines 2007-1 Class A Pass Through Trust (Z) 6.821 08-10-22 639,907 743,060 TAM Capital 3, Inc. (S)(Z) 8.375 06-03-21 505,000 560,550 TAM Capital, Inc. (Z) 7.375 04-25-17 860,000 937,400 UAL 2009-1 Pass Through Trust 10.400 11-01-16 225,696 261,807 UAL 2009-2A Pass Through Trust (Z) 9.750 01-15-17 508,534 589,900 VRG Linhas Aereas SA (S) 10.750 02-12-23 1,500,000 1,350,000 Building Products 0.3% Euramax International, Inc. (Z) 9.500 04-01-16 120,000 117,900 Nortek, Inc. (Z) 8.500 04-15-21 235,000 262,613 Voto-Votorantim Overseas Trading Operations NV (S)(Z) 6.625 09-25-19 160,000 187,200 Commercial Services & Supplies 0.9% Garda World Security Corp. (S) 9.750 03-15-17 765,000 822,375 Iron Mountain, Inc. (Z) 8.375 08-15-21 760,000 849,300 Construction & Engineering 0.7% Aeropuertos Argentina 2000 SA (S) 10.750 12-01-20 1,365,000 1,279,688 Electrical Equipment 0.7% Coleman Cable, Inc. (Z) 9.000 02-15-18 295,000 319,338 WPE International Cooperatief UA (S) 10.375 09-30-20 1,000,000 915,000 Industrial Conglomerates 0.2% Hutchison Whampoa International, Ltd. (S)(Z) 4.625 09-11-15 385,000 414,028 Machinery 0.2% Thermadyne Holdings Corp. (Z) 9.000 12-15-17 260,000 284,700 Marine 0.1% Navios South American Logistics, Inc. 9.250 04-15-19 200,000 218,500 Information Technology 1.8% Computers & Peripherals 0.3% Seagate HDD Cayman (Z) 7.000 11-01-21 565,000 622,913 Electronic Equipment, Instruments & Components 1.1% CDW LLC (Z) 8.000 12-15-18 500,000 560,625 Freescale Semiconductor, Inc. (S)(Z) 9.250 04-15-18 290,000 319,000 Viasystems, Inc. (S)(Z) 7.875 05-01-19 1,000,000 1,067,500 IT Services 0.4% Brightstar Corp. (S) 9.500 12-01-16 700,000 758,625 Materials 12.0% Chemicals 0.9% Braskem Finance, Ltd. (S)(Z) 5.750 04-15-21 200,000 213,750 Fufeng Group, Ltd. (S)(Z) 7.625 04-13-16 985,000 1,007,163 Rentech Nitrogen Partners LP (S) 6.500 04-15-21 430,000 440,750 Construction Materials 2.7% Cemex Finance LLC (S)(Z) 9.500 12-14-16 1,000,000 1,075,000 Cemex SAB de CV (S)(Z) 9.000 01-11-18 1,000,000 1,090,000 China Shanshui Cement Group, Ltd. (S)(Z) 8.500 05-25-16 350,000 374,500 See notes to financial statements Semiannual report | Investors Trust 11 Maturity Rate (%) date Par value Value Construction Materials (continued) Magnesita Finance, Ltd. (Q)(S) 8.625 04-05-17 $1,000,000 $1,072,325 Votorantim Cimentos SA (S) 7.250 04-05-41 1,000,000 1,137,500 Vulcan Materials Company (Z) 7.500 06-15-21 120,000 141,600 Containers & Packaging 2.2% AEP Industries, Inc. 8.250 04-15-19 355,000 386,950 Berry Plastics Corp. 9.750 01-15-21 500,000 592,500 Cascades, Inc. (Z) 7.875 01-15-20 240,000 259,200 Graphic Packaging International, Inc. (Z) 7.875 10-01-18 236,000 261,960 Graphic Packaging International, Inc. (Z) 9.500 06-15-17 185,000 195,175 Pretium Packaging LLC 11.500 04-01-16 160,000 173,600 Sealed Air Corp. (S)(Z) 8.375 09-15-21 1,500,000 1,755,000 Tekni-Plex, Inc. (S)(Z) 9.750 06-01-19 275,000 305,250 Metals & Mining 5.5% AngloGold Ashanti Holdings PLC (Z) 5.125 08-01-22 1,000,000 1,007,390 APERAM (S)(Z) 7.750 04-01-18 300,000 294,750 Bluescope Steel, Ltd. (S) 7.125 05-01-18 500,000 515,000 CSN Islands XI Corp. (S)(Z) 6.875 09-21-19 250,000 273,750 Essar Steel Algoma, Inc. (S) 9.375 03-15-15 500,000 475,000 Evraz Group SA (S) 6.500 04-22-20 1,000,000 978,750 Ferrexpo Finance PLC (S) 7.875 04-07-16 600,000 595,500 Metinvest BV (S)(Z) 8.750 02-14-18 555,000 566,100 Rain CII Carbon LLC (S) 8.000 12-01-18 945,000 1,008,788 Rio Tinto Finance USA, Ltd. (Z) 7.125 07-15-28 710,000 973,335 Severstal OAO (S) 4.450 03-19-18 1,000,000 980,210 SunCoke Energy, Inc. (Z) 7.625 08-01-19 105,000 113,663 United States Steel Corp. 6.875 04-01-21 1,000,000 1,032,500 Winsway Coking Coal Holding, Ltd. (S)(Z) 8.500 04-08-16 1,425,000 1,111,500 Paper & Forest Products 0.7% Boise Paper Holdings LLC (Z) 8.000 04-01-20 515,000 578,088 Resolute Forest Products (Z) 10.250 10-15-18 537,000 627,216 Telecommunication Services 12.3% Diversified Telecommunication Services 5.6% Axtel SAB de CV (S) 7.000 01-31-20 535,000 481,500 Cincinnati Bell, Inc. (Z) 8.750 03-15-18 540,000 550,800 Frontier Communications Corp. (Z) 7.125 03-15-19 530,000 579,025 Frontier Communications Corp. (Z) 8.750 04-15-22 435,000 489,375 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 620,000 675,515 GXS Worldwide, Inc. (Z) 9.750 06-15-15 430,000 443,975 Intelsat Luxembourg SA (Z) 11.250 02-04-17 1,074,000 1,143,810 Sable International Finance, Ltd. (S)(Z) 7.750 02-15-17 250,000 270,000 Satelites Mexicanos SA de CV 9.500 05-15-17 1,404,000 1,519,830 Wind Acquisition Finance SA (S) 7.250 02-15-18 1,000,000 1,055,000 Wind Acquisition Finance SA (S)(Z) 11.750 07-15-17 1,000,000 1,072,500 Wind Acquisition Holdings Finance SA, PIK (S) 12.250 07-15-17 1,624,375 1,742,142 Wireless Telecommunication Services 6.7% Bharti Airtel International Netherlands BV (S) 5.125 03-11-23 600,000 616,560 Clearwire Communications LLC (S)(Z) 12.000 12-01-17 2,000,000 2,330,000 12 Investors Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Wireless Telecommunication Services (continued) Colombia Telecomunicaciones SA ESP (S)(Z) 5.375 09-27-22 $1,000,000 $1,002,500 Crown Castle Towers LLC (S)(Z) 4.883 08-15-20 750,000 865,707 Digicel Group, Ltd. (S)(Z) 8.250 09-30-20 265,000 283,550 Digicel, Ltd. (S) 6.000 04-15-21 500,000 501,250 MetroPCS Wireless, Inc. (S) 6.625 04-01-23 245,000 263,375 SBA Tower Trust (S) 2.933 12-15-17 380,000 393,660 SBA Tower Trust (S) 5.101 04-17-17 580,000 648,008 Sprint Nextel Corp. (Z) 11.500 11-15-21 2,150,000 2,977,750 Telefonica Celular del Paraguay SA (S) 6.750 12-13-22 1,000,000 1,090,000 VimpelCom Holdings BV (S) 7.504 03-01-22 1,000,000 1,130,000 Utilities 2.3% Electric Utilities 2.3% Beaver Valley II Funding (Z) 9.000 06-01-17 298,000 301,830 BVPS II Funding Corp. (Z) 8.890 06-01-17 397,000 433,933 CE Generation LLC 7.416 12-15-18 422,800 430,199 Exelon Corp. (Z) 4.900 06-15-15 1,015,000 1,096,334 FPL Energy National Wind LLC (S) 5.608 03-10-24 181,350 177,250 Israel Electric Corp., Ltd. (S) 6.700 02-10-17 1,000,000 1,120,075 PNPP II Funding Corp. (Z) 9.120 05-30-16 186,000 193,004 Texas Competitive Electric Holdings Company LLC (S) 11.500 10-01-20 155,000 122,063 W3A Funding Corp. (Z) 8.090 01-02-17 267,417 275,606 Convertible Bonds 1.2% (0.8% of Total Investments) (Cost $1,970,200) Industrials 0.3% Airlines 0.3% United Continental Holdings, Inc. (Z) 4.500 06-30-21 550,000 583,424 Materials 0.3% Containers & Packaging 0.3% Owens-Brockway Glass Container, Inc. (S)(Z) 3.000 06-01-15 500,000 506,250 Telecommunication Services 0.6% Diversified Telecommunication Services 0.0% Axtel SAB de CV (S) 7.000 01-31-20 MXN 609,900 67,810 Wireless Telecommunication Services 0.6% Clearwire Communications LLC (S)(Z) 8.250 12-01-40 1,000,000 1,071,250 Term Loans (M) 1.3% (0.9% of Total Investments) (Cost $2,364,696) Consumer Discretionary 0.5% Media 0.5% PRIMEDIA, Inc. 7.500 01-13-18 933,375 931,042 Consumer Staples 0.1% Personal Products 0.1% Revlon Consumer Products Corp. 4.000 11-19-17 206,719 209,626 See notes to financial statements Semiannual report | Investors Trust 13 Maturity Rate (%) date Par value Value Health Care 0.2% Health Care Providers & Services 0.2% National Mentor Holdings, Inc. 6.500 02-09-17 $343,001 347,288 Industrials 0.5% Airlines 0.5% Delta Air Lines, Inc. 4.250 04-20-17 687,750 696,060 Global Aviation Holdings, Inc. 3.000 02-13-18 499,887 134,970 Global Aviation Holdings, Inc. 10.000 07-13-17 51,038 49,507 Capital Preferred Securities (a) 0.4% (0.3% of Total Investments) (Cost $700,000) Financials 0.4% Commercial Banks 0.4% HSBC Finance Capital Trust IX (5.911% to 11-30-15, then 3 month LIBOR + 1.926%) (Z) 5.911 11-30-35 700,000 710,500 U.S. Government & Agency Obligations 29.7% (20.2% of Total Investments) (Cost $51,958,490) U.S. Government 12.6% U.S. Treasury Notes Note (Z) 0.625 09-30-17 6,000,000 6,015,000 Note (Z) 0.875 01-31-18 3,000,000 3,034,452 Note (Z) 1.375 01-31-20 5,000,000 5,106,640 Note (Z) 1.750 05-15-22 1,120,000 1,140,213 Note (Z) 2.000 04-30-16 3,460,000 3,633,000 Note (Z) 2.000 02-15-23 3,000,000 3,088,125 U.S. Treasury Strips, PO (Z) 2.907 11-15-30 1,025,000 635,361 U.S. Government Agency 17.1% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru (Z) 5.000 03-01-41 2,934,507 3,277,706 30 Yr Pass Thru (Z) 6.500 06-01-37 20,568 22,992 30 Yr Pass Thru (Z) 6.500 10-01-37 49,856 55,640 30 Yr Pass Thru (Z) 6.500 11-01-37 109,679 122,404 30 Yr Pass Thru (Z) 6.500 12-01-37 52,127 58,141 30 Yr Pass Thru (Z) 6.500 03-01-38 202,537 226,224 Federal National Mortgage Association 15 Yr Pass Thru 4.000 12-01-24 2,276,503 2,466,625 30 Yr Pass Thru 3.000 10-29-27 670,000 669,095 30 Yr Pass Thru (Z) 4.000 12-01-40 5,804,051 6,361,557 30 Yr Pass Thru (Z) 4.000 09-01-41 4,279,488 4,629,035 30 Yr Pass Thru (Z) 4.000 10-01-41 2,162,605 2,358,844 30 Yr Pass Thru (Z) 4.500 10-01-40 3,162,975 3,474,701 30 Yr Pass Thru (Z) 5.000 02-01-41 438,032 493,881 30 Yr Pass Thru (Z) 5.000 04-01-41 777,688 871,010 30 Yr Pass Thru (Z) 5.500 06-01-38 1,501,477 1,631,154 30 Yr Pass Thru (Z) 5.500 08-01-40 289,546 314,508 30 Yr Pass Thru (Z) 6.000 05-01-37 1,028,732 1,127,264 30 Yr Pass Thru (Z) 6.500 07-01-36 428,621 479,667 30 Yr Pass Thru (Z) 6.500 10-01-37 265,093 295,691 30 Yr Pass Thru (Z) 6.500 01-01-39 1,634,357 1,823,440 14 Investors Trust | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Foreign Government Obligations 3.0% (2.1% of Total Investments) (Cost $5,446,348) Argentina 1.6% City of Buenos Aires (S) 12.500 04-06-15 $2,400,000 2,352,000 Provincia de Neuquen (S) 7.875 04-26-21 659,600 580,448 Dominican Republic 0.6% Government of Dominican Republic (S) 5.875 04-18-24 1,000,000 1,025,000 South Korea 0.1% Korea Development Bank (Z) 4.375 08-10-15 205,000 219,234 Ukraine 0.7% City of Kyiv (S) 9.375 07-11-16 1,285,000 1,273,305 Collateralized Mortgage Obligations 8.9% (6.0% of Total Investments) (Cost $14,926,631) Commercial & Residential 5.1% American Home Mortgage Assets LLC Series 2006-6, Class XP IO 1.962 12-25-46 6,171,496 552,483 Bear Stearns Asset Backed Securities Trust Series 2004-AC5, Class A1 5.250 10-25-34 413,530 430,886 Commercial Mortgage Pass Through Certificates Series 2012-LC4, Class B (P) 4.934 12-10-44 365,000 419,611 Series 2012-LC4, Class C (P) 5.824 12-10-44 290,000 339,173 GSR Mortgage Loan Trust Series 2006-4F, Class 6A1 6.500 05-25-36 2,283,145 1,768,382 Series 2004-9, Class B1 (P) 3.214 08-25-34 755,334 411,112 Harborview Mortgage Loan Trust Series 2005-8, Class 1X IO 2.190 09-19-35 3,391,153 266,999 Series 2007-3, Class ES IO 0.350 05-19-47 6,679,080 46,754 Series 2007-4, Class ES IO 0.350 07-19-47 7,605,777 53,240 Series 2007-6, Class ES IO (S) 0.342 08-19-37 5,573,976 39,018 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.021 10-25-36 8,341,920 669,439 Series 2005-AR18, Class 2X IO 1.669 10-25-36 7,553,489 453,360 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2012-HSBC Class XA IO (S) 1.582 07-05-32 3,495,000 399,328 Morgan Stanley Capital I Trust Series 2006-HQ10, Class AM 5.360 11-12-41 665,000 744,879 Series 2006-HQ8, Class AM (P) 5.646 03-12-44 995,000 1,107,891 WaMu Mortgage Pass Through Certificates Series 2005-AR1, Class X IO 1.482 01-25-45 10,933,419 609,686 Series 2005-AR6, Class X IO 1.653 04-25-45 6,775,329 391,685 Series 2005-AR8, Class X IO 1.653 07-25-45 6,120,233 383,903 U.S. Government Agency 3.8% Federal Home Loan Mortgage Corp. Series 290, Class IO 3.500 11-15-32 3,424,611 680,355 Series 3830, Class NI IO 4.500 01-15-36 3,540,432 369,769 Series 4065, Class QA 3.000 08-15-41 829,949 875,010 Series 4068, Class AP 3.500 06-15-40 1,247,072 1,331,264 Series 4068, Class BH 3.000 06-15-40 1,044,735 1,096,563 Series K017, Class X1 IO 1.601 12-25-21 2,711,768 267,611 Series K709, Class X1 IO 1.677 03-25-19 3,273,440 256,412 Series K710, Class X1 IO 1.915 05-25-19 2,483,055 228,910 See notes to financial statements Semiannual report | Investors Trust 15 Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association Series 2012-118, Class IB IO 3.500 11-25-42 $1,431,375 $347,527 Series 2012-67, Class KG 3.500 02-25-41 384,223 427,833 Series 398, Class C3 IO 4.500 05-25-39 433,392 36,964 Series 402, Class 3 IO 4.000 11-25-39 588,801 54,451 Series 402, Class 4 IO 4.000 10-25-39 942,568 86,086 Series 407, Class 15 IO 5.000 01-25-40 981,659 137,335 Series 407, Class 21 IO 5.000 01-25-39 623,112 60,799 Series 407, Class 7 IO 5.000 03-25-41 776,937 130,461 Series 407, Class 8 IO 5.000 03-25-41 201,894 27,659 Series 407, Class C6 IO 5.500 01-25-40 1,593,616 247,801 Government National Mortgage Association Series 2012-114, Class IO 1.028 01-16-53 1,979,294 193,686 Asset Backed Securities 2.5% (1.7% of Total Investments) (Cost $4,010,843) Asset Backed Securities 2.5% ACE Securities Corp. Series 2006-ASP5, Class A2B (P) 0.330 10-25-36 146,500 74,212 Series 2006-ASP5, Class A2C (P) 0.380 10-25-36 288,318 147,147 Series 2006-ASP5, Class A2D (P) 0.460 10-25-36 551,129 283,809 Argent Securities, Inc. Series 2006-M2, Class A2C (P) 0.350 09-25-36 1,511,763 639,952 Asset Backed Securities Corp. Home Equity Series 2006-HE1, Class A3 (P) 0.400 01-25-36 545,486 509,060 ContiMortgage Home Equity Loan Trust Series 1995-2, Class A5 8.100 08-15-25 32,342 32,149 Countrywide Asset-Backed Certificates Series 2006-3, Class 2A2 (P) 0.380 06-25-36 593,119 568,483 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) (Z) 5.216 01-25-42 1,099,000 1,235,418 Morgan Stanley ABS Capital I Series 2006-HE4, Class A3 (P) 0.350 06-25-36 484,813 344,759 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 650,016 727,566 Shares Value Common Stocks 1.1% (0.8% of Total Investments) (Cost $2,474,753) Consumer Discretionary 0.3% Media 0.3% Charter Communications, Inc., Class A (I)(Z) 4,301 433,283 Dex Media, Inc. (I) 20,979 49,930 Vertis Holdings, Inc. (I) 34,015 0 Industrials 0.0% Airlines 0.0% Global Aviation Holdings, Inc., Class A (I) 82,159 20,540 Materials 0.8% Containers & Packaging 0.8% Rock-Tenn Company, Class A (Z) 15,079 1,510,011 16 Investors Trust | Semiannual report See notes to financial statements Shares Value Preferred Securities (b) 0.5% (0.3% of Total Investments) (Cost $764,500) Consumer Discretionary 0.2% Automobiles 0.2% General Motors Company, Series B, 4.750% (Z) 5,290 245,879 Utilities 0.3% Electric Utilities 0.3% PPL Corp., 9.500% 10,000 584,500 Maturity Rate (%) date Par value Value Escrow Certificates 0.0% (0.0% of Total Investments) (Cost $0) Materials 0.0% Smurfit-Stone Container Corp. (I) 8.000 03-15-17 $1,640,000 3,608 Par value Value Short-Term Investments 6.5% (4.5% of Total Investments) (Cost $11,743,000) Repurchase Agreement 6.5% Repurchase Agreement with State Street Corp. dated 4-30-13 at 0.010% to be repurchased at $11,743,003, on 5-1-13, collateralized by $12,000,000 U.S. Treasury Bills, 0.010% due 4-3-14 (valued at $11,982,000, including interest) $11,743,000 11,743,000 Total investments (Cost $251,521,403) † 146.4% Other assets and liabilities, net (46.4%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate MXN Mexican Peso PIK Paid In Kind PO Principal-Only Security — (Principal Tranche of Stripped Security). Rate shown is the annualized yield on date of purchase. REIT Real Estate Investment Trust USGG U.S. Generic Government Yield Index (a) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (b) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (C) Security purchased on a when-issued or delayed delivery basis. (H) Non-income producing — Issuer is in default. (I) Non-income producing security. See notes to financial statements Semiannual report | Investors Trust 17 (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $105,396,310 or 58.5% of the Fund’s net assets as of 4-30-13. (Z) All or a portion of this security is pledged as collateral pursuant to the Credit Facility Agreement. Total collateral value at 4-30-13 was $150,056,847. † At 4-30-13, the aggregate cost of investment securities for federal income tax purposes was $252,077,061. Net unrealized appreciation aggregated $11,714,687, of which $19,880,051 related to appreciated investment securities and $8,165,364 related to depreciated investment securities. The Fund had the following country concentration as a percentage of investments on 4-30-13: United States 68.9% Cayman Islands 3.8% Luxembourg 3.7% United Kingdom 3.4% Netherlands 2.8% Mexico 2.4% Argentina 2.1% Peru 1.5% Brazil 1.5% Canada 1.4% Other Countries 8.5% 18 Investors Trust | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-13 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $251,521,403) $263,791,748 Cash 20,496 Cash segregated at custodian for swapcontracts 790,000 Receivable for investmentssold 368,209 Receivable for fund sharessold 15,886 Dividends and interestreceivable 3,652,956 Other receivables and prepaidexpenses 199,451 Totalassets Liabilities Credit facility agreementpayable 85,900,000 Payable for investmentspurchased 420,276 Payable for delayed delivery securitiespurchased 1,000,000 Swap contracts, atvalue 1,242,238 Interestpayable 49,207 Payable toaffiliates Accounting and legal servicesfees 6,385 Trustees’fees 9,349 Other liabilities and accruedexpenses 64,799 Totalliabilities Netassets Net assets consistof Paid-incapital $179,078,824 Undistributed net investmentincome 1,048,786 Accumulated net realized gain (loss) on investments, foreign currency transactions and swapagreements (11,009,228) Net unrealized appreciation (depreciation) on investments, translation of assets and liabilities in foreign currencies and swapagreements 11,028,110 Netassets Net asset value pershare Based on 8,701,328 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $20.70 See notes to financial statements Semiannual report | Investors Trust 19 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-13 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $8,574,807 Dividends 36,718 Less foreign taxeswithheld (588) Total investmentincome Expenses Investment managementfees 687,113 Accounting and legal servicesfees 39,899 Transfer agentfees 39,121 Trustees’fees 32,824 Printing andpostage 31,364 Professionalfees 70,178 Custodianfees 13,052 Interestexpense 304,772 Stock exchange listingfees 12,437 Other 35,076 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 3,907,863 Swapcontracts (197,034) Foreign currencytransactions (42,437) Change in net unrealized appreciation (depreciation)of Investments (876,147) Swapcontracts (33,175) Translation of assets and liabilities in foreigncurrencies 42,447 Net realized and unrealizedgain Increase in net assets fromoperations 20 Investors Trust | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-13 ended (Unaudited) 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $7,345,101 $16,108,117 Net realized gain(loss) 3,668,392 (860,251) Change in net unrealized appreciation(depreciation) (866,875) 11,920,293 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (7,955,634) (16,630,465) From Fund sharetransactions Issued in shelfoffering 966,566 443,812 Issued pursuant to Dividend ReinvestmentPlan 585,827 1,211,695 Total from Fund sharetransactions Totalincrease Netassets Beginning ofperiod 176,403,115 164,209,914 End ofperiod Undistributed net investmentincome Share activity Sharesoutstanding Beginning ofperiod 8,631,305 8,557,999 Issued in shelfoffering 42,641 18,640 Issued pursuant to Dividend ReinvestmentPlan 27,382 54,666 End ofperiod See notes to financial statements Semiannual report | Investors Trust 21 F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 4-30-13 (unaudited) Cash flows from operating activities Net increase in net assets from operations $10,146,618 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (89,404,363) Long-term investments sold 95,644,944 Increase in short-term investments (8,943,000) Net amortization of premium (discount) 893,963 Decrease in dividends and interest receivable 219,625 Increase in payable for investments purchased 420,276 Increase in payable for delayed delivery securities purchased 1,000,000 Increase in receivable for investments sold (368,209) Decrease in cash segregated at custodian for swap contracts 30,000 Increase in receivable for fund shares sold (15,886) Increase in other receivables and prepaid assets (61,699) Increase in unrealized depreciation of swap contracts 33,175 Decrease in unrealized depreciation for forward foreign currency exchange (42,437) Decrease in payable to affiliates (4,713) Decrease in interest payable (5,450) Decrease in other liabilities and accrued expenses (115,355) Net change in unrealized (appreciation) depreciation on investments 876,147 Net realized gain on investments (3,907,863) Net cash provided by operating activities Cash flows from financing activities Fund shares issued in shelf offering $966,566 Distributions to common shareholders net of reinvestments (7,369,807) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest Noncash financing activities not included herein consist of reinvestment ofdistributions 22 Investors Trust | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 4-30-13 1 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 2 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.85 1.88 1.93 2.15 1.70 1.49 1.89 Net realized and unrealized gain (loss) oninvestments 0.32 1.30 (0.88) 2.00 3.51 (4.80) (0.72) Distributions to Auction Preferred Shares (APS) — (0.19) (0.55) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.92) (1.94) (1.97) (2.07) (1.69) (1.20) (1.31) Anti-dilutive impact of shelfoffering 0.01 0.01 — Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 6 6 Total return at market value(%) 4 6 6 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $180 $176 $164 $171 $152 $121 $160 Ratios (as a percentage of average net assets): Expenses 7 1.44 8 1.57 1.62 1.93 2.43 2.25 8 1.16 9 Net investmentincome 8.33 8 9.65 9.63 11.33 11.34 9.93 8 9.55 10 Portfolio turnover (%) 35 56 45 71 72 37 46 Seniorsecurities Total value of APS outstanding (inmillions) — $86 Involuntary liquidation preference per unit (inthousands) — 25 Average market value per unit (inthousands) — 25 Asset coverage perunit 11 — 12 $71,364 Total debt outstanding end of period (in millions) $86 $86 $88 $80 $67 $58 — Asset coverage per $1,000 ofAPS 13 — $2,856 Asset coverage per $1,000 ofdebt 14 $3,097 $3,054 $2,871 $3,136 $3,268 $3,090 — See notes to financial statements Semiannual report | Investors Trust 23 1 Six months ended 4-30-13.Unaudited. 2 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 3 Based on the average daily sharesoutstanding. 4 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Expenses excluding interest expense were 1.09% (annualized), 1.07%, 1.04%, 1.12%, 1.43% and 1.43% for the periods ended 4-30-13, 10-31-12, 10-31-11, 10-31-10, 10-31-09 and 10-31-08, respectively. 8 Annualized. 9 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of expenses would have been 0.76% for the year ended 12-31-07. 10 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of net investment income would have been 6.26% for the year ended 12-31-07. 11 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 12 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party commercial bank in order to redeem the APS. The redemption of all APS was completed on 6-12-08. 13 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at periodend. 14 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note 7). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. 24 Investors Trust | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Investors Trust (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). In 2012, the Fund filed a registration statement with the Securities and Exchange Commission, registering an additional 1,000,000 common shares through an equity shelf offering program. Under this program, the Fund, subject to market conditions, may raise additional equity capital from time to time by offering new common shares at a price equal to or above the Fund’s net asset value per common share. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
